Citation Nr: 0101288	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-49 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a heart 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1973 and from June 1982 to July 1996.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1996 RO decision which, in pertinent part, 
established service connection for a heart disorder (coronary 
artery disease, status post coronary artery bypass grafting), 
with a 100 percent rating effective from the veteran's 
separation from service through October 1996, and a 30 
percent rating effective from November 1996.  The veteran 
appealed for an increase in the 30 percent rating for the 
heart condition.  This case was remanded by the Board in July 
1998 and March 1999.  

In August 2000 the RO continued a 50 percent rating that had 
been assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD).  The veteran disagreed with 
that rating action in September 2000, but the RO has not 
issued a statement of the case on this issue.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

Since the termination of a temporary total rating based on 
coronary artery bypass surgery for coronary artery disease, 
the veteran has not had any symptomatic episodes of cardiac 
distress; he has an exertional capacity of 9-11 metabolic 
equivalents (METs); and his heart disease does not cause 
repeated anginal attacks or preclude ordinary manual labor.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for heart 
disease (coronary artery disease, status post coronary artery 
bypass grafting) are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7017 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During service the veteran was treated for coronary artery 
disease, and this included one-vessel coronary artery bypass 
grafting in September 1995.  He did not have a myocardial 
infarction in service.  A May 1996 EKG was normal, and his 
June 1996 service separation examination noted the history of 
the coronary artery bypass grafting and reported that 
examination of the heart was normal.  The veteran was 
released from active duty on July 31, 1996, at which point he 
retired based on 20 years of service.

On a VA general medical examination in August 1996, it was 
reported that the veteran complained of occasional episodes 
of chest pain since his September 1995 heart surgery; his 
last episode had been in February 1996.  He said he biked and 
walked daily, with occasional chest discomfort.  Current 
heart examination findings were normal.  The assessment was 
coronary artery disease, and the examiner said that the 
veteran was New York Heart Classification functional Class II 
with good exercise tolerance and a very good rehabilitation 
program.   It was noted that that he had done well following 
his revascularization procedure.

In September 1996, the RO granted service connection for 
heart disease (coronary artery disease, status post coronary 
artery bypass grafting), effective from August 1, 1996 (day 
after release from active service).  The heart condition was 
assigned a temporary total rating from August 1, 1996 through 
October 1996 (the post-service portion of the 1-year period 
following coronary artery bypass surgery), and it was rated 
30 percent rating effective November 1, 1996. 

In a November 1996 statement, the veteran said he had 
shortness of breath and chest pain and that he had been 
advised to refrain from physical activities.  

VA outpatient treatment records in 1996 and 1997 show normal 
blood pressure readings (less than 140/90).  In July 1997 he 
reported that he had had episodes of syncope.  The assessment 
was that they were positional lightheaded syncopal episodes 
and that his cardiac status was normal.  No symptoms 
attributable to his cardiac status were noted.  In August the 
veteran reported that he had shortness of breath on exertion.  
It was reported that that his symptoms were vague, and that 
there were signs that his respiration was not related to 
exertion.  It was noted that that he was very anxious.  His 
coronary artery disease was described as stable.  

The veteran testified at a hearing at the RO in August 1997.  
He said he was on medication for his heart condition (Ecotrin 
and nitroglycerin as needed) and that he took medication for 
high cholesterol.  He said he had symptoms due to his heart 
condition (chest pain, shortness of breath, and chest 
tightness).

At a VA outpatient clinic in March 1998, his blood pressure 
was 105/73, and the assessment was that his coronary artery 
disease was stable.  

On a a May 1998 VA heart examination, it was reported that he 
had done well after his coronary artery bypass grafting; he 
said he had occasional dyspnea on exertion and shortness of 
breath, both of which were not consistent.  He had no chest 
pain except under extreme emotional distress.  Heart 
examination was normal.  The sternotomy scar was noted.  The 
diagnosis was coronary artery disease, and it was commented 
that it appeared to be quite stable at this point.

The veteran was seen at the Hampton Regional Medical Center 
emergency room in July 1998 for a complaint of crushing chest 
pain.  EKG and laboratory studies were normal.  The diagnosis 
was probable reflux gastritis verses cholecystitis.

On a July 1999 VA heart examination, it was noted that that 
the veteran had done well following coronary surgery in 1995, 
although he continued to report chest pain or a choking 
sensation 3 times a week.  It was noted that he had had 
numerous emergency room visits for symptoms, and that on 
every occasion he had had normal physical examinations and 
EKGs, and he apparently had had an upper gastrointestinal 
series that had confirmed a diagnosis of gastritis.  The 
impression was status post coronary artery bypass grafting 
with symptoms of chest pain, not felt to be due to angina by 
the veteran's doctor.  The examiner ordered an exercise 
stress test, which turned out to be normal.

In a December 1999 addendum to the July 1999 heart 
examination, the examiner said that, based on the normal 
stress test and the veteran's history, his METs was estimated 
to be in the 9-11 range.

Ongoing VA outpatient records, dated into 2000, note a 
history of heart disease, although the records primarily 
concern other ailments.

II.  Analysis

The veteran seeks a rating higher than 30 percent for his 
service-connected heart disease.  All relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998. The Board has considered both the old and new rating 
criteria. Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the old rating criteria, a 100 percent rating is 
assigned for one year after coronary artery bypass surgery 
(the 1-year period begins to run after a 1-month convalescent 
rating).  The veteran has received such temporary total 
rating.  Thereafter residuals are to be rated under the 
provisions for arteriosclerotic heart disease, with a minimum 
30 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7017 
(1997) (in effect prior to January 12, 1998).

Under the old rating criteria, arteriosclerotic heart disease 
following a typical coronary occlusion or thrombosis, or with 
a history of substantiated anginal attack, where ordinary 
manual labor is feasible, is rated 30 percent.  When there is 
a history of substantiated repeated anginal attacks and more 
than light manual labor is not feasible, a 60 percent rating 
is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997) 
(in effect prior to January 12, 1998).

Under the new rating criteria, residuals of coronary artery 
bypass surgery are rated 100 percent for 3 months after 
hospital admission for surgery.  Thereafter, the condition is 
rated 10 percent when a workload of greater than 7 METs 
(metabolic equivalent units) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
The condition is rated 60 percent when there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7017 (2000) (effective January 12, 1998).

The Board notes the veteran's assertion of cardiac symptoms; 
nevertheless those complaints have not been medically 
attributed to heart disease since he retired from service.  
When he has had complaints of shortness of breath or syncope, 
examinations (with EKG and/or laboratory testing) have been 
negative for cardiac pathology and symptoms have been 
attributed to non-cardiac etiology.  No symptomatic cardiac 
manifestations have been shown on the VA examinations in 
August 1996, May 1998, and July 1999.  On the December 1999 
addendum to the last VA examination, it was noted that his 
level of physical activity or workload was 9-11 METS or 
metabolic equivalents.  Under the new rating criteria, a 30 
percent evaluation contemplates a workload of greater than 5 
METs but no greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.  A 30 percent rating 
alternatively requires evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or X-ray.  The evidence 
shows the veteran's heart disorder does not even meet the 
requirements for a 30 percent rating under the new 
regulation.  His heart findings, including his current 
physical capabilities of 9-11 METS, would only support a 10 
percent rating under the new criteria.

The veteran is however entitled to a minimum 30 percent 
rating under the old criteria.  Karnas, supra.  The evidence 
shows that ordinary manual labor is still feasible with his 
heart condition.  Without any current substantiated anginal 
attacks or evidence that more than light work is precluded by 
heart disease, his service-connected heart condition does not 
warrant a rating higher than 30 percent under the old 
criteria.

For the above reasons, the Board finds that preponderance of 
the evidence is against the veteran's claim for a rating 
higher than 30 percent for his service-connected heart 
disease under either the old or new criteria.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A higher rating for a heart disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

